Title: From Alexander Hamilton to James Monroe, 11 June 1794
From: Hamilton, Alexander
To: Monroe, James



Philadelphia, June 11. 1794
Dear Sir

I send you the paper which Mrs. De Talleyrand & De Beaumez were to hand you through me. You observe they have foreborne to insert any but females. The object, I am sure, will interest your good offices, as far as shall consist with your situation & with propriety. I confirm to you what they say on the subject of money. With good wishes, consideration, & esteem I remain, Sir
Your obed ser

A Hamilton
Mr. Monroe

